Case: 20-11148     Document: 00515948563         Page: 1     Date Filed: 07/22/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        July 22, 2021
                                  No. 20-11148                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Terrance V. Frelix,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:20-CR-123-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Terrance V. Frelix appeals his conviction for possessing a firearm
   after having been convicted of a felony offense. See 18 U.S.C. § 922(g)(1).
   He contends that § 922(g)(1) exceeds Congress’s power to legislate on issues
   affecting interstate commerce, and he cites National Federation of Independent


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11148      Document: 00515948563           Page: 2    Date Filed: 07/22/2021




                                     No. 20-11148


   Business v. Sebelius, 567 U.S. 519 (2012). Frelix concedes that his argument
   is foreclosed by United States v. Alcantar, 733 F.3d 143 (5th Cir. 2013), but he
   seeks to preserve the issue for future review.         Agreeing that Alcantar
   forecloses relief, the Government moves for summary affirmance or,
   alternatively, for an extension of time in which to file a merits brief.
          The parties are correct that Frelix’s argument is foreclosed. See
   Alcantar, 733 F.3d at 145-46; see generally Groendyke Transp., Inc. v. Davis,
   406 F.2d 1158, 1162 (5th Cir. 1969). Accordingly, the Government’s motion
   for summary affirmance is GRANTED. Its alternative motion for an
   extension of time is DENIED. The judgment is AFFIRMED.




                                           2